Auglaize App. No. 2-02-02, 2002-Ohio-2845. This cause is pending before the court as an appeal from the Court of Appeals for Auglaize County. On January 10, 2003, appellees Hartford Insurance Company, Hartford Fire Insurance Company, and Hartford Specialty Insurance Company filed a stipulated extension of time to file their merit briefs. Whereas appellees have previously filed a stipulated extension of time to file their merit briefs, and further, stipulated extensions are not permitted under S.Ct.Prac.R. XIV(3),
IT IS ORDERED by the court, sua sponte, that the stipulated extension of time be, and hereby is, stricken.